DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/25/2020 and 01/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract describes a “pre-treatment unit (210)” (line 2), which refers to a mechanical element in Figure 3.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terminology in the disclosure differs from the terminology in the claims. The disclosed "pre-treatment unit" was amended to teach a "pre-treator" in the claims. Because a "pre-treator" is not defined in the specification, and is not a term known to one of ordinary skill in the art, the specification does not provide antecedent basis for the claimed "pre-treator". The disclosed "computation unit" was amended to teach a "computator" in the claims. Because a "computator" is not defined in the specification, and is not a term known to one of ordinary skill in the art, the specification does not provide antecedent basis for the claimed "computator”.
The disclosure is objected to because of the following informalities: "The sensor unit may comprises" should read "The sensor unit may comprise" (page 7, line 14), "the pre-treatment unit may comprises" should read "the pre-treatment unit may comprise" (page 23, line 13).  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“a skin region of a subject” should read “a skin region of the subject” (line 4)
“and at least two detection signals” should read “and the at least two detection signals” (line 6)
“reflection information” should read “the wavelength-dependent reflection information” (line 6)
“a quality indicator computator capable of compute” should read “a quality indicator computator capable of computing” (line 23)
Claim 2 is objected to because of the following informalities:  
“and to apply a second polarization” should read “and applying a second polarization” (line 5)
Claim 3 is objected to because of the following informalities:  
“to generate first filtered radiation” should read “to generate a first filtered radiation” (line 4)
“and second filtered radiation” should read “and a second filtered radiation” (line 4)
“generate first polarized radiation” should read “generate a first polarized radiation” (line 7)
“generate second polarized or non-polarized radiation” should read “generate a second polarized or non-polarized radiation” (line 9)
“generate third polarized or non-polarized radiation” should read “generate a third polarized or non-polarized radiation” (line 10)
“the second and third” should read “the second and the third” (line 12)
Claim 6 is objected to because of the following informalities:  
“comprising reflection information” should read “comprised said wavelength-dependent reflection information” (line 3)
Claim 8 is objected to because of the following informalities:  
“the first and second” should read “the first and the second” (line 3)
Claim 9 is objected to because of the following informalities:
“between first reflection information” should read “between a first reflection information” (line 4)
“and second reflection information” should read “and a second reflection information” (line 5)
Claim 10 is objected to because of the following informalities:  
 “said pulse signals S1, S2” should read “the at least two pulse signals, S1, S2” (line 3)
Claim 11 is objected to because of the following informalities:  
“a fixed or adaptive” should read “a fixed or an adaptive” (line 2)
“time sequence of signature vectors” should read “time sequence of the signature vectors” (line 4, line 6)
“obtained from pulse signals and quality indicators” should read “obtained from the pulse signals and the quality indicators” (line 6)
Claim 12 is objected to because of the following informalities:  
“extracting physiological information” should read “extracting said physiological information” (line 1)
“at least one vital sign of a subject” should read “the at least one vital sign of the subject” (line 1)
“a skin region of a subject” should read “the skin region of the subject” (line 4)
“a device of claim 1” should read “the device of claim 1” (line 5)
Claim 13 is objected to because of the following informalities:  
“the wavelength range” should read “the wavelength range” (line 4)
Claim 14 is objected to because of the following informalities:  
“at least two detection signals” should read “at least two of the at least three detection signals” (line 4, line 5)
“comprising wavelength-dependent reflection information” should read “comprising the wavelength-dependent reflection information” (line 7)
“a given signature vector” should read “the given signature vector” (line 16)
“deriving physiological information indicative of at least one vital sign” should read “deriving the physiological information indicative of the at least one vital sign” (line 23)
Claim 15 is objected to because of the following informalities:  
“between first reflection information” should read “between a first reflection information” (line 14)
“between second reflection information” should read “between a second reflection information” (line 15)
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "pre-treator capable of deriving" in claims 1, 4, 5, 6, 7, 8, and 15, and “computator [is] capable of computing/deriving” in claims 1, 8, 9, 10, and 11 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1, 12, 14, and 15 state the limitation "reflected from a skin region", in order to modify this limitation so as to not embody the human body, the limitation should be rewritten as such: "configured to be reflected from a skin region". This language should also apply to claims 5, 6, 7, and 13 ("illuminating the skin region" should read "configured to illuminate the skin region"). By virtue of their dependency on claim 1, claims 2-4 and 8-11 are also rejection under 35 U.S.C. 101. 
Allowable Subject Matter
Claims 1-15 allowed over prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:   
The subject matter of the independent claims could either not be found of was not suggested in the prior art of record, with all limitations of the claims including “capable” being positively cited. 
The subject matter of claim 1 not found or suggested is one of the at least three detection signals as a difference detection signal representing the difference between first reflection information in a first wavelength channel and a first polarization channel having a first polarization direction and second reflection information in the first wavelength channel and a second polarization channel having a second polarization direction different from the first polarization direction. 
The subject matter of claim 14 not found or suggested is one of the at least three detection signals is derived as a difference detection signal representing the difference between first reflection information in a first wavelength channel and a first polarization channel having a first polarization direction and second reflection information in the first wavelength channel and a second polarization channel having a second polarization direction different from the first polarization direction.
The subject matter of claim 15 not found or suggested is one of the at least three detection signals as a difference detection signal representing the difference between first reflection information in a first wavelength channel and a first polarization channel having a first polarization direction and second reflection information in the first wavelength channel and a second polarization channel having a second polarization direction different from the first polarization direction.
The closest prior art of record is US 20160120482 A1 (Kirenko, Ihor et al.) and US 20040246490 A1 (Wang, Feiling). However, these references do not disclose the limitations claimed or described above.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN GRACE PARK whose telephone number is (571)272-0651. The examiner can normally be reached Monday - Friday, 8AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tse (Robert) Chen can be reached at (571)-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVELYN GRACE PARK/Examiner, Art Unit 3791           
                                                                                                                                                                                             /TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791